DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “causing a one or more commands from a command code set for controlling a one or more functional operations of the target appliance to be associated within a memory of the first device to a 10user input element of the second device”.  It is unclear exactly where this limitation is supported in the spec.  Applicant is respectfully requested to point out where support resides.  See also 112 2nd rejection below regarding this limitation.
Claim 10 recites “cause the first device to cancel its pairing with the second device in response to the first device no longer detecting a communicative coupling between the first device and the target device” (emphasis added) and claim 11 recites “cause the first device to cancel its pairing with the second device in response to the first device detecting a subsequent communicative coupling between the first device and a new target device” (emphasis added).  The specification does not support these limitations.  Rather, the specification discloses “a command relay device may be adapted to cancel or void its pairing information if the controlled appliances are reconfigured, for example an appliance is deleted or replaced, a new appliance is added” (emphasis added, pg. 12 lines 16-19).  In other words, there is no support for detecting or not detecting a communicative coupling between the devices.
Claim 12 recites the limitation “wherein the first device is communicatively coupled to the target device via use of a wired connection”.  There does not appear to be support in the specification for this limitation.  For example, in Fig. 1, remote controller 100 is considered to correspond to the claimed “first device”.  The remote controller 100 is depicted as being communicatively coupled to the target devices 102, 104, 106 via a wireless connection 122, not a wired connection.
Claims 2-9 and 13-17 depend from claim 1 and incorporate the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “causing a one or more commands from a command code set for controlling a one or more functional operations of the target appliance to be associated within a memory of the first device to a 10user input element of the second device”.  This limitation is vague and indefinite.  It is understood that a user input element of the second device is associated with commands stored in a memory of the first device.  However, it is unclear what this “association” actually entails and how this “association” is caused to occur via the instructions executed by the first device.
Claim 1 recites the limitation "the target appliance" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There was a prior recitation to “a target device” in line 5.  It is noted that “the target device” is also recited in line 11, and “the target appliance” is also recited in line 12.
Claims 2-17 depend from claim 1 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kitagawa US 2008/0044006 A1.
Kitagawa discloses:
1.	A non-transitory, computer-readable media having instructions stored thereon wherein the instructions, when executed by a first device (e.g., Fig. 1 #50, Fig. 12: “Base Unit”), cause the first device to perform steps 5comprising:
in response to being paired with a second device (e.g., [0094]: “the handset 100 transmits a signal requesting control status notification data to the base unit 50 (T2)”, Fig. 12: “T2”), providing to the second device data indicative of a target device that is communicatively coupled to the first device (e.g., [0094]: “In response, the base unit 50 transmits the content stored in the control status management storage area 404f to the handset 100 (R1)”, Fig. 12: “R1”) and causing a one or more commands from a command code set for controlling a one or more functional operations of the target appliance to be associated within a memory of the first device to a 10user input element of the second device (e.g., [0094]: “The handset 100 references this data and sets the light-emitting element 409a of the operating button 408a corresponding to the electric device 600 to a predetermined lit state indicating the corresponding on or off stat of the electric device 600 (T3)…an air conditioner has been registered to the first button, lighting to the second button, and a television to the third button”, Fig. 12: “T3”); and
in response to subsequently receiving from the second device a data indicative of the user input element having been activated (e.g., [0095], Fig. 12: “T4”, “T5”), causing the one or more commands from the command code set to be transmitted to the target device for controlling the one or more functional operations of the target appliance (e.g., [0096], Fig. 12: “U1”).
2.	The non-transitory, computer-readable media as recited in claim 1, wherein the data indicative of the target device comprises a device identity data retrieved directly from the target device (e.g., [0106]: “search for unregistered electric devices by issuing a request from the primary remote controller (base unit 50)…the response data including device identification data”).  
203.	The non-transitory, computer-readable media as recited in claim 1, wherein the data indictive of the target device comprises data that identifies the code set for controlling the one or more functional operations of the target appliance (e.g., Fig. 7 #404f).  
4.	The non-transitory, computer-readable media as recited in claim 2, wherein the instructions, when executed by the first device, cause the first device to execute a discovery process to retrieve the device identity data from the target device (e.g., [0106]: “search for unregistered electric devices by issuing a request from the primary remote controller (base unit 50)…the response data including device identification data”).  
106.	The non-transitory, computer-readable media as recited in claim 4, wherein the instructions, when executed by the first device, cause the first device to use the device identity data to identify within a library of code sets stored in the memory of the first device the code set for the controlling the one or more functional operations of the target appliance (e.g., Fig. 7 #404f).  
157.	The non-transitory, computer-readable media as recited in claim 1, wherein the data indicative of the target device comprises a data indicative of a unique identifier provided to the first device (e.g., [0106]: “search for unregistered electric devices by issuing a request from the primary remote controller (base unit 50)…the response data including device identification data”).  
8.	The non-transitory, computer-readable media as recited in claim 7, wherein the unique 20identifier provided to the first device comprises a MAC address provided to the first device (e.g., [0084]).  
9.	The non-transitory, computer-readable media as recited in claim 1, wherein the data 17 ACTIVE 55505120v1indicative of the user input element having been activated comprises a generic function indicator (e.g., Fig. 7 #73) and an appliance type indicator (e.g., Fig. 7 #71).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitagawa in view of Hayes et al. US 2005/0159823 (“Hayes”).
Kitagawa does not explicitly disclose:
55.	The non-transitory, computer-readable media as recited in claim 4, wherein the instructions, when executed by the first device, cause the first device to use the device identity data to retrieve the code set for the controlling the one or more functional operations of the target appliance from a remotely located memory device.  
Hayes (in combination with Kitagawa) discloses:
55.	The non-transitory, computer-readable media as recited in claim 4, wherein the instructions, when executed by the first device, cause the first device to use the device identity data to retrieve the code set for the controlling the one or more functional operations of the target appliance from a remotely located memory device (e.g., [0019]-[0028], [0042]-[0051], [0088]-[0094]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kitagawa with Hayes in order to reduce storage requirements at the local device by storing the code sets at a central remote location.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitagawa in view of Official Notice.
Kitagawa does not explicitly disclose that the first device is paired with the second device after a successful exchange of key values, device serial numbers, hardware addresses, or device alphanumeric codes.
However, examiner takes Official Notice that is it well known in the art to pair devices via successful exchange of the aforementioned values.  For example, see Besshi et al. US 2020/0149017 (e.g., [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kitagawa to exchange this data when pairing since they are common types of device identifying data that most devise would have readily available for pairing exchange purposes.

Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitagawa in view of McMahon et al. US 2011/0273625 (“McMahon”).
Kitagawa does not explicitly disclose:
17.	The non-transitory, computer-readable media as recited in claim 1, wherein the pairing 10operation further comprises a provision of a location name to the pairing.
McMahon (in combination with Kitagawa) discloses
17.	The non-transitory, computer-readable media as recited in claim 1, wherein the pairing 10operation further comprises a provision of a location name to the pairing (e.g., [0078]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kitagawa with McMahon so that the user can provide nicknames to device pairings (e.g., Bedroom DVR and Kitchen TV) that are easily identifiable based on location.

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 1st paragraph, and 35 U.S.C., 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Negron et al. US 2009/0239587 discloses pairing a smart phone with a relay device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/28/22